 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KEITH AND JACKLIN D.
      ALLISON,                                     NO. 1:18-CV-3040-TOR
 8
                                Plaintiffs,
 9                                                 ORDER GRANTING STIPULATED
             v.                                    MOTION FOR PROTECTIVE ORDER
10
      AMERICAN MODERN SELECT
11    INSURANCE COMPANY, and
      RYZE CLAIM SOLUTION, LLC.,
12
                                Defendants.
13

14

15         BEFORE THE COURT is the Parties’ Stipulated Motion for Protective

16   Order (ECF No. 20). The Motion was submitted for consideration without a

17   request for oral argument. Court has reviewed the record and files herein, and is

18   fully informed. For good cause shown the motion is granted.

19

20


        ORDER GRANTING STIPULATED MOTION
        FOR PROTECTIVE ORDER ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         The Parties’ Stipulated Motion for Protective Order (ECF No. 20) is

 3   GRANTED. The terms of the Protective Order located at ECF No. 20 are

 4   incorporated herein.

 5         The District Court Executive is directed to enter this Order and furnish

 6   copies to the parties.

 7         DATED January 9, 2019.

 8

 9                                   THOMAS O. RICE
                              Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20


        ORDER GRANTING STIPULATED MOTION
        FOR PROTECTIVE ORDER ~ 2
